UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54548 GREENTECH MINING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 45-5553453 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California 94404 (Address of principal executive offices) (650) 283-2653 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date: Common Stock, $0.0001 par value: 31,000,000 shares outstanding as of February 11, 2013. . 1 TABLE OF CONTENTS Page(s) PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Balance Sheets as of September 30, 2012 (unaudited) and March 31, 2012 (audited) 3 Statements of Operations for the threeand six monthsended September 30, 2012 and period from inception (February 6, 2012) through September 30, 2012 (unaudited) 4 Statement of Shareholders’ Equity 5 Statements of Cash Flows for the three and six months ended September 30, 2012 and period from inception (February 6, 2012) through September 30, 2012 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Reserved and Removed) 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) BALANCE SHEETS September 30, March 31, 2012 2012 (Unaudited) (Audited) ASSETS Current assets: Cash $ 1,073 $ 200 Total current assets 1,073 200 Other asset – exploration rights 3,000,000 - Total assets 3,001,073 200 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accrued expenses due to founder 71,800 0 Due to Greentech Mining Utah 3,000,000 - Total liabilities 3,071,800 0 Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding — — Common stock, $0.0001 par value, 100,000,000 shares authorized; 5,000,000 and 31,000,000 shares issued and outstanding as of September 30, 2012 and March 31, 2012, respectively 3,100 500 Additional paid-in capital 1,500 1,500 Accumulated deficit (75,327 ) (1,800 ) Total stockholders’ Equity (Deficit) (70,727 ) 200 Total Liabilities and Shareholders’ Equity (Deficit) $ 3,001,073 $ 200 The accompanying notes are an integral part of these financial statements. 3 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Three months ended September 30, 2012 Six months ended September 30, 2012 Inception (February 6, 2012) through September 30, 2012 (Cumulative) (Unaudited) (Unaudited) (Unaudited) Revenues $ — $ — $ — Operating expenses General and administrative 66,527 73,527 (75,327 ) Net loss $ (66,527 ) $ (73,527 ) $ (75,327 ) Basic and diluted net loss per share $ (0.00 ) $ (0.00 Weighted Average Common Shares Outstanding – Basic and Diluted 31,000,000 18,708,791 The accompanying notes are an integral part of these financial statements. 4 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock Shares Amount APIC Deficit Total Balance Prior to Inception - $ - $ - $ - $ - Issuance of Common Stock -Founders for cash 5,000,000 500 1,500 - 2,000 Net loss (1,800) (1,800) Balance at March 31, 2012 5,000,000 500 1,500 (1,800) 200 Tender of shares by founder, June 26, 2012 at $.0001 per share (1,500,000) (150 ) 150 Issuance of Common Stock under consulting agreement June 27, 2012, at $.0001 per share 1,000,000 100 (100) - Issuance of Common Stock under subscription agreement with Novus Aurum Trust, June 26, 2012, at $.0001 per share 26,500,000 2,650 2,650 Net loss (73,527) (73,527) Balance at September 30, 2012 (Unaudited) 31,000,000 3,100 1,500 (75,327) (70,727) The accompanying notes are an integral part of these financial statements. 5 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Six months ended September 30, 2012 Inception (February 6, 2012) through September 30, 2012 (Cumulative) OPERATING ACTIVITIES: Net loss $ (73,527 ) (75,327 ) Change in operating assets and liabilities: Due to shareholder 71,800 71,800 Net cash used in operating activities (1,727 ) (3,527 ) FINANCING ACTIVITIES: Proceeds from the issuance of common stock 2,600 4,600 Net cash provided by financing activities 2,600 4,600 Net increase in cash 873 1073 Cash at beginning of period 200 Cash at end of period $ 1,073 1,073 The accompanying notes are an integral part of these financial statements. 6 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) 1. Background Information Greentech Mining International, Inc. (“the Company” “GMI” and “Greentech”) was incorporated in the state of Delaware on February 6, 2012 under the name Accelerated Acquisitions XVIII, Inc. The Company was formed as a “shell company” with no operations while it sought new business opportunities. The Company changed its name to Greentech Mining International, Inc. on June 25, 2012.On September 17, 2012, we entered into an Operating, Exploration and Option to Purchase Agreement, pursuant to which the Company received exclusive rights that consists of all 671 acres of Section 36, Township 29 South, Range 11 East, Salt Lake Base and Meridian, in Wayne County, Utah upon which an operating gravimetric circuit (system to separateminerals by weight) has been built on the private property. In addition, the agreement includes four Bureau of Land Management (“BLM”) mining claim groups totaling 3,940 acres to: a. Exploring and prospecting for, developing, mining, excavating, leaching, milling, processing and smelting, whether by open pit, underground, strip mining, solution mining, heap leaching, or any other methods deemed desirable by the Company in its sole discretion, all minerals, ores, valuable rocks, rare earths and materials of all kinds, including mine dumps and tailings (hereinafter collectively referred to as “Contracted Substances”); b. Processing, concentrating, beneficiating, treating, milling, smelting, shipping, selling and otherwise disposing of the Contracted Substances and receiving the proceeds of any such sale; c. Erecting, constructing, maintaining, using and operating any such buildings, structures, machinery, facilities and equipment the Company deems necessary, except that modifications to existing structures machinery, facilities and equipment require the prior approval of the Owner; and d. Engaging in any other activity that Contractor deems reasonable and necessary to achieve the foregoing purposes. As a result of entering into these agreements and undertaking efforts to begin exploration, mining and mineral distribution operations, we have ceased to be a shell company. The Company operates in one reportable business segment, the mining exploration and processing of precious metals. The Company is currently in the development stage. All activities of the Company to date relate to its organization and acquiring rights to explore and produce precious metals. The Company does not have any known ore reserves according to the definition of ore reserves under Industry Guide 7 promulgated by the Securities and Exchange Commission (“SEC”). Greentech Mining and Milling Assets We have recorded the estimated fair value of the Greentech mining and milling assets as an aggregate amount on our condensed balance sheet. The assets include the mine tailings and dumps, the land, water rights and the milling facility (the buildings and equipment). Mineral Properties Mineral property acquisition costs are recorded at cost and are deferred until the viability of the property is determined. Exploration, mineral property evaluation, option payments, related acquisition costs for mineral properties acquired under an option agreement, general overhead, administrative and holding costs to maintain a property on a care and maintenance basis are expensed in the period they are incurred. When reserves are determined for a property and a bankable feasibility study is completed, subsequent exploration and development costs on the property would be capitalized. If a project were to be put into production, capitalized costs would be depleted on the unit of production basis. 7 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) Management reviews the net carrying value of each mineral property as changes may materialize with a property or at a minimum, on an annual basis. Where information and conditions suggest impairment, estimated future net cash flows from each property are calculated using estimated future prices, proven and probable reserves and value beyond proven and probable reserves, and operating, capital and reclamation costs on an undiscounted basis. If it is determined that the future cash flows are less than the carrying value, a write-down to the estimated fair value is made with a charge to loss for the period. Where estimates of future net cash flows are not available and where other conditions suggest impairment, management assesses if the carrying value can be recovered. Management's estimates of gold prices, recoverable reserves, probable outcomes, operating capital and reclamation costs are subject to risks and uncertainties that may affect the recoverability of mineral property costs. 2. Stock-Based Compensation The Company recognizes stock-based compensation expense in its statement of operations based on estimates of the fair value of employee stock option and stock grant awards as measured on the grant date. For stock options, the Company uses the Black-Scholes option pricing model to determine the value of the awards granted. The Company amortizes the estimated value of the options as of the grant date over the stock options’ vesting period, which is generally four years. During the six months ended September 30, 2012, the Company entered into an employment agreement under which it agreed to grant options to purchase 1,750,000 shares of common stock to its officer. Pursuant to the terms of each of the employment agreements, the options will vest over approximately four years from the date of the officer’s commenced employment and will have an exercise price of $0.0001 per share. The Company granted options to these officers at the $0.0001 per share exercise price, in part, because the employment agreements do not provide for the officers to receive any cash compensation until the Company secures at least $2 million in financing. 8 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) The Company has estimated the value of common stock into which the options are exercisable at $.0001 per share for financial reporting purposes at par value. Greentech Mining International common stock has never traded publicly, and no stock has traded in private markets either, except for privately negotiated sales to the founders of the company and the stock-based compensation was granted when the Company had no assets and was a shell company. No common stock has been sold in any transactions since the Company emerged from its shell-company status. The Company does not have any offers for purchase of its common stock in any stage, and no stock is registered for resale with the Securities and Exchange Commission. The Company believes the only material estimate used in estimating the value stock options was the estimated fair value of the common stock, and that assumed volatility, term, interest rate and dividend yield changes would be not result in material differences in stock option valuations. Based on the assumed value of common stock, the grant-date fair value of options granted during the six months ended September 30, 2012 was $0. The Company has reserved a total of 7,500,000 shares of common stock for issuance under its stock award plan, and issued 1,750,000,000 as of September 30, 2012 and per our Company’s Stock Plan the plan re-triggers to 25% of the total outstanding shares on January 1, 2013, therefore as of September 30, 2012 the Company has a reserve of 5,750,000 shares of common stock for issuance under its stock award plan. Going Concern The accompanying financial statements have been prepared on a going concern basis, which assumes the Company will realize its assets and discharge its liabilities in the normal course of business. As reflected in the accompanying financial statements, the Company has a deficit accumulated during the development stage of $75,327, due to shareholder of $71,800 and cash of $1,073 as of September 30, 2012. The Company’s ability to continue as a going concern is dependent upon its ability to obtain financing necessary for it to meet its obligations, explore and produce precious metals, and ultimately generate revenues from the sale of these products. The Company’s founder has agreed to fund certain administrative operating expenses of the Company until the Company succeeds in raising additional funds. Management’s plans include raising additional funds through an equity financing or licensing transaction in order to meet the Company’s obligations and develop its product candidates, but funding may not be available and the Company may be unsuccessful in raising additional capital of any type. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might arise as a result of this uncertainty. 3. Significant Accounting Policies The significant accounting policies followed are: BASIS OF PRESENTATION - The accompanying unaudited financial statements primarily reflect the financial position, results of operations and cash flows of Company (as discussed above).The accompanying unauditedconsolidated financial statements of Company have been prepared in accordance with GAAP for interim financial information and pursuant to the instructions to Form 10-Q and Article 8 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, these interim financial statements do not include all of the information and footnotes required by GAAP for annual financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the three and six months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending March 31, 2013, or for any other period.Amounts related to disclosures of March 31, 2012, balances within those interim financial statements were derived from the audited 2011 financial statements and notes thereto filed on Form 10-K on June 26, 2012. USE OF ESTIMATES - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS - All cash, other than held in escrow, is maintained with a major financial institution in the United States. Deposits with this bank may exceed the amount of insurance provided on such deposits.Temporary cash investments with an original maturity of three months or less are considered to be cash equivalents. RESEARCH AND DEVELOPMENT EXPENSES - Expenditures for research, development, and engineering of products are expensed as incurred. COMMON STOCK - The Company records common stock issuances when all of the legal requirements for the issuance of such common stock have been satisfied. REVENUE AND COST RECOGNITION - The Company has no current source of revenue; therefore the Company has not yet adopted any policy regarding the recognition of revenue or cost. 9 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) ADVERTISING COSTS - The Company's policy regarding advertising is to expense advertising when incurred. INCOME TAXES - Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes resulting from temporary differences. Such temporary differences result from differences in the carrying value of assets and liabilities for tax and financial reporting purposes. The deferred tax assets and liabilities represent the future tax consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB ASC 740-10 "Uncertainty in Income Taxes" (ASC 740-10), on January 1, 2007. The Company has not recognized a liability as a result of the implementation of ASC 740-10. A reconciliation of the beginning and ending amount of unrecognized tax benefits has not been provided since there is no unrecognized benefit since the date of adoption. The Company has not recognized interest expense or penalties as a result of the implementation of ASC 740-10. If there were an unrecognized tax benefit, the Company would recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. LOSS PER SHARE - Basic loss per share is computed by dividing net loss attributable to common stockholders by the weighted average common shares outstanding for the period. Diluted loss per share is computed giving effect to all potentially dilutive common shares. Potentially dilutive common shares may consist of incremental shares issuable upon the exercise of stock options and warrants and the conversion of notes payable to common stock. In periods in which a net loss has been incurred, all potentially dilutive common shares are considered anti-dilutive and thus are excluded from the calculation. At September 30, 2012, the Company did not have any potentially dilutive common shares. FINANCIAL INSTRUMENTS - In September 2006, the Financial Accounting Standards Board (FASB) introduced a framework for measuring fair value and expanded required disclosure about fair value measurements of assets and liabilities.The Company adopted the standard for those financial assets and liabilities as of the beginning of the 2008 fiscal year and the impact of adoption was not significant. FASB Accounting Standards Codification (ASC) 820 "Fair Value Measurements and Disclosures" (ASC 820) defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date ASC 820 also establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity's own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs).The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: · Level 1 - Observable inputs such as quoted prices in active markets; · Level 2 - Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and · Level 3 - Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of September 30, 2012. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values due to the short-term nature of these instruments. These financial instruments include accounts receivable, other current assets, accounts payable, accrued compensation and accrued expenses. The fair value of the Company's notes payable is estimated based on current rates that would be available for debt of similar terms which is not significantly different from its stated value. 10 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) On January 1, 2011, the Company applied ASC 820 for all non-financial assets and liabilities measured at fair value on a non-recurring basis. The adoption of ASC 820 for non-financial assets and liabilities did not have a significant impact on the Company's financial statements. RECENT ACCOUNTING PRONOUNCEMENTS Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company.Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company's present or future financial statements. 4. Equity Transactions Preferred Stock The Company has authorized 10,000,000 shares of preferred stock, with a par value of $0.0001 per share. The Company’s Board of Directors has the ability to determine the rights and preferences of any series of preferred stock issued. There are no shares of preferred stock currently issued or outstanding. Common Stock The Company has authorized 100,000,000 shares of common stock and 10,000,000 shares of preferred stock, with a par value of $0.0001 per share. At inception (February 6, 2010), the Company issued 5,000,000 shares of common stock to Accelerated Venture Partners, LLC (“AVP”) for $2,000. On June 26, 2012, the Company issued 26,500,000, shares of common stock to Novus Aurum Trust at par value. On June 26, 2012, AVP tendered 1,500,000 shares to the Company for cancellation. On June 27, the Company granted AVP an option to purchase 1,000,000 shares of common stock at par value in exchange for certain consulting services, and AVP immediately exercised this option. The Company has the option to repurchase the shares exercised under the option at par value if the below milestones are not met within a specified time: · Milestone 1 – Company’s right of repurchase will lapse with respect to 60% of the shares upon securing $10 million in available cash from funding; · Milestone 2 – Company’s right of repurchase will lapse with respect to 40% of the Shares upon securing $15 million in available cash (inclusive of any amounts attributable to Milestone 1). As of September 30, 2012, there were 31,000,000 shares issued and outstanding and 7,500,000 shares of common stock were reserved for issuance under the Company’s Stock Option Plan and 5,500,000 of these shares remained available for future issuance as of September 30, 2012. There were 69,000,000 shares of common stock available for future issuance. 5. Income Taxes The Company has not recognized an income tax benefit for its operating losses generated based on uncertainties concerning its ability to generate taxable income in future periods.The tax benefit for the periods presented is offset by a valuation allowance established against deferred tax assets arising from the net operating losses and other temporary differences, the realization of which could not be considered more likely than not.In future periods, tax benefits and related deferred tax assets will be recognized when management considers realization of such amounts to be more likely than not.As of September 30, 2012 the Company had a loss and for the period February 6, 2012 (date of inception) through September 30, 2012. The net operating losses resulting from operating activities result in deferred tax assets of approximately $75,327 at the effective statutory rates which will expire by the year 2031. The deferred tax asset has been off-set by an equal valuation allowance. 11 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) There are no current or deferred income tax expense or benefit recognized for the period ended September 30, 2012. 6. Option Agreements On September 17, 2012, we entered into an Operating, Exploration and Option to Purchase Agreement (Option Agreement), pursuant to which the Company received exclusive rights that consists of all 671 acres of Section 36, Township 29 South, Range 11 East, Salt Lake Base and Meridian, in Wayne County, Utah upon which an operating gravimetric circuit (system to separateminerals by weight) has been built on the private property. In addition, the agreement includes four Bureau of Land Management (“BLM”) mining claim groups totaling 3,940 acres to: a. Exploring and prospecting for, developing, mining, excavating, leaching, milling, processing and smelting, whether by open pit, underground, strip mining, solution mining, heap leaching, or any other methods deemed desirable by the Company in its sole discretion, all minerals, ores, valuable rocks, rare earths and materials of all kinds, including mine dumps and tailings (hereinafter collectively referred to as “Contracted Substances”); b. Processing, concentrating, beneficiating, treating, milling, smelting, shipping, selling and otherwise disposing of the Contracted Substances and receiving the proceeds of any such sale; c. Erecting, constructing, maintaining, using and operating any such buildings, structures, machinery, facilities and equipment the Company deems necessary, except that modifications to existing structures machinery, facilities and equipment require the prior approval of the Owner; and d. Engaging in any other activity that Contractor deems reasonable and necessary to achieve the foregoing purposes. The term of the Option Agreement is for three (3) years from the effective date set forth above, and may be renewed by the Company for successive three (3) year periods upon substantially the same terms and provisions as set forth herein based upon the then-capital structure of the Company, until declared forfeited and canceled by Owner or relinquished by the Company, as described in Note 8. The Company shall give Owner written notice of each renewal at least thirty (30) days prior to expiration of the respective three-year term. The Option Agreement shall automatically renew and continue so long as ores, minerals, or metals are produced or sold from the Henry Mountain Project on a continuous basis. The Company shall have the continuing right to terminate the Option Agreement at any time and to surrender the Henry Mountain Project to Owner by giving Owner written notice thereof at least 30 days prior to the stated date of termination. Termination of the Option Agreement shall not relieve the Company of its obligation to pay all royalties due to Owner as well as its pro-rata share of taxes and fees. On September 22, 2012, the Company entered into a Mineral Claim Option Agreement (MCOA). Pursuant to the agreement, the Company has an option to purchase a 100% interest in certain mining claims located in the state of Arizona over twelve months, as described in Note 8. The Company was granted the exclusive and irrevocable right during the agreement and the first right of refusal on any offer received by Optionor during the first sixty days of the agreement on the property The right of first refusal or first option to purchase may only be exercised by the Company within fourteen days (14) days from notification by Optionor that Optionor’s desires to sell the subject property and Optionor is obligated to provide such notice to the company prior to offering the subject property to a third party. The Company, at its sole discretion, may abandon all interests and cease mineral exploration and extraction work on the Property at any time by providing at least 30 days written notice, the “Termination Notice”, to the Optionor. The Company shall have not further obligations to the Optionor in regards to option payments, exploration and extraction work payments as of the effective date of the “Termination Notice” 12 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) 7. Related Party Transactions The President and majority stockholder of Greentech Mining Inc. and Greentech Mining Utah LLC is Matthew Neher, a director and CEO of the Company since June 26 2012. Mr. Neher was the principal developer of the processing plant and acquired the mining claims optioned the by the Company on September 17, 2012. Matthew also controls Novus Aurum Trust the majority shareholder of the Company. See Note 4 for a description of the stock transaction involving Novus Aurum Trust. See Note 6 for a description of the Option Agreement with Greentech Mining Inc Greentech Mining Utah LLC. Also see Note 8 for a description of commitments to Greentech Mining Inc. and Greentech Mining Utah LLC under the Option Agreement. The Managing Partner of AVP is Timothy Neher, a director of the Company and the only officer of the Company prior to June 26, 2012. From inception through September 30, 2012, the Company paid $0 cash to AVP and accrued $71,800 for expenses due to AVP. See Note 4 for a description of the stock transactions involving AVP. See Note 8 for a description of commitments to AVP. 8. Commitments and Contingencies On June 27, 2012, the Company entered into a Consulting Services Agreement with AVP.The agreement requires AVP to provide the Company with certain advisory services that include reviewing the Company’s business plan, identifying and introducing prospective financial and business partners, and providing general business advice regarding the Company’s operations and business strategy. Cash compensation of $600,000 is due upon the Company securing $10 million in available cash from funding, and an additional $300,000 is due upon the Company securing $10 million in available cash from funding (inclusive of the first $5 million). The cash compensation is to be paid to AVP at the rate of $37,500 per month. The total cash compensation to be received by AVP is not to exceed $900,000 unless the Company receives an amount of funding in excess of $15 million. If the Company receives equity or debt financing that is an amount less than $10 million, in between $10 million and $15 million, or greater than $15 million, the cash compensation earned by the AVP under its consulting services agreement will be prorated. The Company has the option to make a lump sum payment to AVP in lieu of the monthly cash payments. On September 17, 2012, Greentech Mining International, Inc. entered into an Operating, Exploration and Option to Purchase Agreement (“Option Agreement”) with Greentech Mining, Inc. a Delaware Corporation and Greentech Mining Utah, LLC a Utah limited liability company, (“Owners”). Under the terms of the Option Agreement the Company shall make payment to Owner for the initial consideration of three million dollars ($3,000,000) with the first payment of one million dollars being made on or before November 1, 2012 and the remaining balance paid in ten (10) consecutive payments of $200,000 beginning on December 1, 2012 (note that all payments due have been verbally extended by 30 days). In addition to the consideration set forth herein, Contractor shall pay Owner a Five Percent (5%) Net Smelter Royalty on all mineral bearing ores once Commercial Production has commenced. “Commercial Production” means the commercial-scale operation of any part of the Henry Mountain Project as a Mine by, or on behalf of, the Company. The Company shall perform exploration, mining, development, production, processing or any other activity (“Work” herein) which benefits the Henry Mountain Project at a minimum cost of $3,000,000 for the first year, $3,000,000 for the second year, and $3,000,000 for the third year of the Option Agreement. Additionally, the Owners granted to Company the sole and exclusive option to purchase all of the Owner’s rights, title and interest in the Henry Mountain Project for a total purchase price of two million dollars ($2,000,000), plus a perpetual two percent (2%) Net Smelter Royalty (“NSR”). On September 22, 2012, the registrant entered into a Mineral Claim Option Agreement with Union Gulf Resources Ltd. (“Optionor”). Pursuant to the agreement, the Optionor gave an option to purchase a 100% interest in certain mining claims located in the state of Arizona. In consideration of the option to purchase, Greentech Mining International, Inc. agreed to, provided that the Company has not abandoned the property, the Company will pay to the Optionor $3,500,ollars with the first payment of $750,000 on December 1, 2012, seven payments of $350,000 every three months starting March 1, 2013 and a final payment of $300,000 on December 1, 2014. 13 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) Optionor granted the Company the exclusive and irrevocable right during the agreement and the first right of refusal on any offer received by Optionor during the first sixty days of the agreement on the property situated in Mohave County, Arizona. The right of first refusal or first option to purchase may only be exercised by the Company within fourteen days (14) days from notification by Optionor that Optionor’s desires to sell the subject property. Optionor is obligated to provide such notice to Company prior to offering the subject property to a third party. The Company shall be responsible for any and all property payments due to any governmental authority on the Property during the terms of this Option Agreement and will also be responsible for reclamation for any areas disturbed by Company. The Opitonor represented to Company that there are no mine workings or waste dumps or mine tailings on the property other than the estimated one million five hundred thousand (1,500,000) tons of gold bearing material. Optionor represented that the mined and stock piled ore consists of 100,000 tons of high-grade gold bearing ore that averages .75 Ounces Per Ton, (23.25 Grams per ton), to 2.3 Ounces Per Ton, (71.3 Grams per ton), the balance of the 1,400,000 tons of stock piled ore is low grade gold bearing ore and gold bearing tailings ranging from .001 OPT to .20 OPT, as described in the agreement. As permitted under Delaware law and in accordance with its Bylaws, Greentech Mining International indemnifies its officers and directors for certain expenses incurred from legal or other proceedings that arise as a result of the director or officer’s service to the Company. There is no limitation on the term of the indemnification and the maximum amount of potential future indemnification is unlimited. The Company currently does not have a directors and officers insurance policy that could limit its exposure and enable it to recover a portion of any future amounts paid. The Company believes the fair value of these officer and director indemnification agreements is minimal, and, accordingly, has not recorded any liabilities for these agreements as of September 30, 2012. From time to time, the Company may be involved in claims and other legal matters arising in the ordinary course of business. Management is not currently aware of any matters that it believes are likely to have a material adverse effect on its financial position or results of operations. 14 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) 9. Restatement During December 2012, we discovered some errors in our financial statements that included a) an over statement of cash of $3 b) the capitalization of $3,000,000 for the assets in our Operating, Exploration and Option to Purchase Agreement that was entered into on September 17, 2012 c) an expense of 24,697 for equipment that was order in September 2012 but was paid for in October 2012. The effects of these restatements on reported amounts for the nine months ended September 30, 2012 are presented below in the following tables: Balance sheets As of September 30, 2012 As Reported Adjustments Restated ASSETS TOTAL CURRENT ASSETS $ 1,076 (3) $ 1,073 Property, Plant and Equipment, net - 3,000,000 3,000,000 Other Assets - - TOTAL ASSETS $ 1,076 2,999,997 $ 3,001,073 LIABILITIES AND STOCKHOLDERS' (DEFICIT) TOTAL LIABILITIES $ 96,500 2,975,300 $ 3,071,800 Commitments and Contingencies STOCKHOLDERS' (DEFICIT): Preferred stock, $.0001 par value; 10,000,000 shares authorized; no shares issued and outstanding at September 30, 2012 and March 31, 2012 - - - Common stock, $.0001 par value; 100,000,000 shares authorized; 27,630,500 and 5,000,000 shares issued and outstanding at September 30, 2012 and March 31, 2012 3,100 3,100 Additional paid-in capital 1,500 1,500 Deficit accumulated during the development stage (100,024 ) 24,697 (75,327 ) Total Stockholders' (Deficit) (95,424 ) 24,697 (70,727 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 1,076 2,999,997 $ 3,001,073 15 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) Statement of Operations For three months ended September 30, 2012 As Reported Adjustments Restated Operating Expenses: General and administrative expenses 91,224 (24,697) 66,527 Total operating expenses 91,224 (24,697) 66,527 Loss from Operations $ (91,224 ) 24,697 $ (66,527 ) Net (Loss) Per Share: Basic and Diluted $ (0.00 ) $ (0.00 ) Weighted Average Shares Outstanding Basic and Diluted 31,000,000 31,000,000 Statement of Operations For Six months ended September 30, 2012 As Reported Adjustments Restated Operating Expenses: General and administrative expenses 98,224 (24,697) 73,527 Total operating expenses 98,224 (24,697) 73,527 Loss from Operations $ (98,224 ) 24,697 $ (73,527 ) Net (Loss) Per Share: Basic and Diluted $ (0.00 ) $ (0.00 ) Weighted Average Shares Outstanding Basic and Diluted 31,000,000 18,708,791 16 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) Statement of cash flows For six months ended September 30, 2012 As Reported Adjustments Restated Cash flows from Operating Activities: Net loss $ (98,224 ) 24,697 $ (73,527 ) Change in operating assets and liabilities: - Due to shareholder 96,500 (24,700) 71,800 Net cash used in operating activities (1,724 ) (3) (1,727 ) FNANCING ACTIVITIES: Proceeds from the issuance of common stock 2,750 (150) 2,600 Net increase in cash 826 (47) 873 Cash at beginning of period 200 - 200 1,076 Cash at end of period (3) $ 1,073 NON-CASH TRANSACTIONS Fixed assets purchased on short term debt - 3,000,000 3,000,000 Statement of cash flows From February 6, 2012 (inception) through September 30, 2012 As Reported Adjustments Restated Cash flows from Operating Activities: Net loss $ (100,024 ) 24,697 $ (75,327 ) Change in operating assets and liabilities: - Due to shareholder 96,500 (24,700) 71,800 Net cash used in operating activities (3,524 ) (3) (3,527 ) FNANCING ACTIVITIES: Proceeds from the issuance of common stock 4,600 - 4,600 Net increase in cash 876 197 1,073 Cash at beginning of period 200 - - Cash at end of period $ 1,076 (3) $ 1,073 NON-CASH TRANSACTIONS Debt forgiven by shareholders - Fixed assets purchased on short term debt - 3,000,000 3,000,000 17 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Except for the historical information contained herein, the matters discussed in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and elsewhere in this Current Report on Form 10-Q are forward-looking statements that involve risks and uncertainties. The Company’s Annual Report on Form 10-K, filed with the SEC on June 26, 2012, and Form 8-K filed on September 19, 2019 provide examples of risks, uncertainties and events that may cause our actual results to differ materially from those implied or projected in this Current Report on Form 10-Q. Except as may be required by law, we undertake no obligation to update any forward-looking statement to reflect events after the date of this report. Overview We are a development-stage exploration mining company that recently acquired options to explore and operate mining activities which include a processing plant, 3,940 acres of mining claims in Utah and 60 acres of patented mining claims in Arizona containing 1.5 million tons of stockpiled material for processing. Before we entered into the mining option agreements we were a “blank check” company and had no operations. Shares of our common stock are not registered for resale, and accordingly there is no public trading market for our common stock. We have a very limited amount of cash and will have to raise significant funds in order to further develop our product candidates. Plan of Operation Greentech Mining International, Inc. is a precious metals mining exploration and processing company that has identified potential mining projects both domestically and internationally that it intends to develop into producing mines. The Company’s initial project is the Henry Mountain Project that consists of all 671 acres of Section 36, Township 29 South, Range 11 East, Salt Lake Base and Meridian, in Wayne County, Utah upon which an operating gravimetric circuit (system to separateminerals by weight) has been built on the private property.In addition, the Henry Mountain Project includes the following Bureau of Land Management (“BLM”) mining claim groups: GOLDEN EAGLE CLAIM GROUP, 105 Placer Claims (loose material such as sand or gravel) totaling 2100 acres – Garfield County, Utah Claim Numbers UMC 413213 - UMC413309 Claim Numbers UMC414263 – UMC 414270 SILVER EAGLE CLAIM GROUP, 25 Lode Claims (hardrock deposit) totaling 500 acres – Garfield County, Utah Claim Numbers UMC414271 – UMC414295 BALD EAGLE CLAIM GROUP, 43 Lode Claims (hardrock deposit) totaling 860 acres – Garfield County, Utah Claim Numbers UMC414196 – UMC414238 COPPER EAGLE CLAIM GROUP, 24 Lode Claims (hardrock deposit) totaling 480 acres – Garfield County, Utah Claim Numbers UMC414239 – UMC414262 Out of those claim groups there is a BLM permit to commence small mining operations on 8.264 acresclaim #103 in the Golden Eagle claim group andis a twenty acre placer claim.GMI intends to conduct operation and exploration activities thereon upon the posting of a $51,000 dollar reclamation bond. GMI has contracted with Greentech Mining, Inc. (“Owner”) to develop and operate the Henry Mountain claims and to run the existing processing plant. The Company has executed an Operating and Exploration Contract with an Option to Purchase all of the assets and machinery at the Henry Mountain Project. Pursuant to the Option Agreement, Greentech Mining, Inc. is responsible for BLM property fees and permit fees of an estimated $50,000 dollars per year that will be reimbursed by GMIuntil the Option to Purchase has been exercised, as set forth in the Option Agreement. The Company intends to take a two phase approach to expanding operations and conducting exploration efforts on the Henry Mountain claim groups. In Phase 1 the company will amend the existing processing facility permits to increase the scope of operations from R&D and pilot scale operations to commercial scale operations, meaning the commercial-scale operation of any part of the property as a mine by, or on behalf of, GMI, but does not include processing of material carried out in a pilot plant or processing material for other testing purposes. Commercial production shall be deemed to have commenced on the day immediately following the first five (5) consecutive days during which minerals have been produced by, or on behalf of, the Company. In parallel, GMI will fabricate install and test additional equipment for processing material imported from third parties in preparation of achieving commercial level production. During this phase the Company will also test gravel samples from several other mines to determine the feasibility of importing and processing mined material from third parties. The Company will use the current pilot system to incubate mining projects to evaluate potential commercial scale production levels under processing contracts with third party mine owners. 18 Additional, Phase I includes the Company financing the approved BLM Plan of Operation reclamation bond for the Golden Eagle claim #103 and starting exploration under the current Small Mine permit. This phase will consist of validation of previous exploration programs completed by previous mine owners expanding our prospecting, mapping, sampling and ultimately diamond drilling (Exploration Expenses), our option agreement, equipment purchases for the mine site and the processing plant, effective mine planning (Option, Mine Site and Processing Plant) and other general administrative expenses (Other Expenditures). The implementation will be facilitated at a cost of $3,000,000 to the Company as outlined in the table on page 18 below. In Phase II, the Company will analyze the exploration data completed by certified and licensed professionals to determine the feasibility of executing the current Plan of Operations approved by the Division of Oil, Gas and Mining, (“DOGM”), and the BLM.After the Company accesses the data, any modifications, if any, will be identified and the proper amendments will be submitted to DOGM and BLM for approvals. The Company will identify and implement the mining method(s) best adapted to maximize production, including: (i) effective extraction of material delineated by the exploration, mine geology and grade control department., (ii) proper handling of material and blending method to attain an economical grade without sacrificingthe quality of the material (Exploration Expense), (iii) proper, effective and economical milling plant operation that can recover the gold at the highest percentage possible, and (iv) proper disposal of plant tails (Option, Mine Site and Processing Plant) and other general administrative expenses (Other Expenditures) as outlined in the table on page 18 below. Our current plans, predicated on raising $15,000,000 from the sale of common stock to begin with Phase I.If Phase I is favorable, we would then start Phase II that transitions the Company into a precious metals production company at an estimated cost of $12,000,000, which is a reflection of local costs for the type of work program planned.We will proceed to Phase II only if we are successful in being able to secure the capital funding required to complete Phase II.Therefore, we expect to expend $3,000,000 on Phase I. Phase I may require up to sixteen weeks for the base work and an additional two to three months for analysis, evaluation of the work completed and the preparation of a report.The cost for Phase I is inclusive the aforementioned expenses and includes wages, fees, geological and geochemical supplies, assaying, equipment, trucking and operation costs. It is our intention to carry the work out in 2012 and early 2013, predicated on completion of the financing described in this document . We will assess the results of this program upon receipt of an appropriate engineering or geological report. It is our intention to retain a US-educated geoscientist to evaluate and conform to American standards the phase I work program and to author a report to American standards for future capital raising.Phase II is not planned to be carried out until 2013 and will be contingent upon favorable results from phase I and specific recommendations of a professional geoscientist based on those results. Favorable results means that a geoscientist, engineer or other recognized professional states that there is a strong likelihood of value being added by transitioning into a precious metals production company, makes a written recommendation that we proceed to the next phase of production, a resolution is approved by the Board of Directors of the Company indicating such work should proceed and that it is feasible to finance the next phase of production. Under the terms of the Option Agreement the Company shall make payment to Owner for the initial consideration of three million dollars ($3,000,000) with the first payment of one million dollars (1,000,000) being paid on or before November 1, 2012 and the remaining balance made in ten (10) consecutive payments of $200,000 beginning on December 1, 2012.Owner warrants and covenants that it will utilize the funds to remove encumbrances and hold full title and exclusive possession of the Mines and Processing Plant free and clear from all grants, sales, liens, defects, adverse claims and encumbrances of any kind by November 15, 2013. The Company shall perform exploration, mining, development, production, processing or any other activity (“Work” herein) which benefits the Henry Mountain Project at a minimum cost of $3,000,000 for the first year, $3,000,000 for the second year, and $3,000,000 for the third year of the Option Agreement commencing on September 20, 2012. All work on other lands within 500 feet of the boundary of any portion of the Henry Mountain Project shall be deemed to benefit the Henry Mountain Project for the work commitment if such work is part of an overall plan or project that includes the Henry Mountain Project. All costs expended for work in excess of $3,000,000 for any one (1) year term shall accrue and be applied to the Option Agreement price as described below. In the event that the Company does not perform work in the amount of the entire minimum expenditure required for the applicable year (which amount will include any excess amount accrued from the prior three year term), the Company shall pay Owner the amount of any such shortage in cash or cash equivalents within 30 days after the end of each three (3) year term. In addition, the Company shall establish a contingency reclamation reserve fund for the purpose of assuring payment of reclamation costs caused by the Company.The reclamation cost shall be deducted from Net Smelter Royalty (“NSR”) returns on all materials produced and sold from the Henry Mountain Project, after the Owner’s royalties are computed, five percent (5%) of the value thereof, for the purpose of a contingency reclamation reserve fund for paying potential reclamation costs, up to five hundred thousand dollars ($500,000). 19 Owner also granted the Company the sole and exclusive option to purchase all of Owner’s right, title and interest in the property (the Contracted Mines and Processing Plant) for a total purchase price of TWO MILLION dollars ($2,000,000), plus a perpetual two percent (2%) Net Smelter Royalty (hereinafter referred to as the “Purchase Price”). The Purchase Price may be paid in cash or other cash equivalent as mutually agreed by the Owner and Company . Exercise of the option shall be no sooner than November 15, 2013 unless Owner removes the estimated $1.4 million in encumbrances and holds full title and exclusive possession of the Contracted Mines and Processing Plant free and clear from all grants, sales, liens, defects, adverse claims and encumbrances of any kind prior to November 15, 2013 or if Owner utilizes all or a portion of the purchase price to remove all encumbrances and holds full title and exclusive possession of the Contracted Mines and Processing Plant free and clear from all grants, sales, liens, defects, adverse claims and encumbrances of any kind to be so transferred.Exercise of the option shall be effective upon delivery of written notice thereof to Owner at Owner’s business address or the address of Owner’s registered agent. The Company shall deliver to Owner a negotiable instrument in the full amount of the Purchase Price in exchange for properly executed and acknowledged Deeds and/or other indicia of ownership in recordable form. Closing shall occur within sixty (60) days after exercise of the option. The term of the Agreement is for three (3) years from the effective date set forth above, and may be renewed by the Company for successive three (3) year periods upon substantially the same terms and provisions as set forth herein based upon the then-capital structure of the Company, until declared forfeited and canceled by Owner or relinquished by GMI as provided herein. The Company shall give Owner written notice of each renewal at least thirty (30) days prior to expiration of the respective three-year term. The Option Agreement shall automatically renew and continue so long as minerals , or metals are produced or sold from the Henry Mountain Project on a continuous basis. The Company shall have the continuing right to terminate the Agreement at any time and to surrender the Henry Mountain Project to Owner by giving Owner written notice thereof at least 30 days prior to the stated date of termination. Termination of the Option Agreement shall not relieve GMI of its obligation to pay all royalties due to Owner hereunder as well as its pro-rata share of taxes and fees. The Company’s funding plans include selling additional capital stock and/or borrowing to fund the aforementioned expenses. The Company intends to approach Hedge Funds, Venture Capital Groups, Private Investment Groups and other Institutional Investment Groups in its efforts to achieve future funding. The Company will require significant additional financing in order to advance the Company’s business plan, achieve the milestones and generate revenue to avoid the discontinuation of the Option Agreement. We intend on seeking financing for Phase I that includes $554,750 for management and exploration, $1,896,750 for our option, equipment at the mine site and processing plant and 548,500 for other general operating expenses for a total of $3 million. The Company will also seek financing for Phase II that includes $2,164,250 for management and exploration, $8,174,250 for our option, equipment at the mining site and processing plant and $1,661,500 for other general operating expenses for a total of $12 million. The Company therefore intends to raise an aggregate of $15 million in 2012, the proceeds of which would be utilized as follows: Management and Exploration related expenses: Phase I Phase II Total Management 1 $ 172,250 $ 616,750 $ 789,000 Exploration2 $ 382,500 1,547,500 1,930,000 Processing expenditures: Option, Mine Site and Processing Plant $ 1,682,750 7,532,250 9,215,000 Plant employees $ 214,000 642,000 856,000 Other expenditures: Advertising and Public Relations $ 20,000 130,000 150,000 Rent and other payables $ 103,700 303,000 406,700 Finance, legal, accounting and closing costs $ 154,500 403,800 558,300 Increase in Working Capital $ 270,300 824,700 1,095,000 Total Use of Proceeds $ 3,000,000 $ 12,000,000 $ 15,000,000 (1)Includes base compensation, benefits and expenses for director-level, and above, domestic and international employees over a two year time frame with the number of management team members (4) ramping up commensurate with the staff build-up. Of the total, 65% is for base compensation, 13% for benefits and taxes, and 22% for expenses. (2)Compensation for an estimated domestic and international staff ramping up to 16 full-time-equivalent (FTE) exploration and processing plant employees over a one time frame.Of the total, 80% is for base compensation (average salary, $60,000); with 20% for benefits and taxes are included with general exploration costs. 20 Additionally, The Company enter into an option agreement on September 21, 2012 with Union Gulf Resources Ltd.(Optionor) for the Portland, Sunshine and Sunshine No. 2 Patented mining claims, situated in Sections 14 and 15, Township 23 North, Range 21 West of the Gila and Salt River Base and Meridian, Mohave County, Arizona, in the Minnesota Mining District, being shown on Mineral Survey No. 3757 on file in the Bureau of Land Management, as granted by Patent No. 909600 recorded September 1, 1923, in Book 32 of Deeds, Page 306; also known as Mohave County Parcel Numbers 35009001 (Sunshine & Sunshine #2) and 35009002 (Portland). Portland Mine, Lost Cabin Wash, Pilgrim District, Black Mts, Mohave Co., Arizona, USA Latitude: 35°22'50"N Longitude: 114°30'44"W · Ref.: Conrad, J.E., et al (1990), Mineral Resources of the Black Mountains North and Burns Spring Wilderness Study Areas, Mohave County, Arizona · USGS Bull. 1737-C: C2; AZ Dept. Min. Resources - Portland Mine files; US Bur. Mines file data cluster NO 1439 - Portland Mine; · USGS Info. Circ. 6901 (1936): 48; Gardner, E.D. (1936), Gold mining and milling in the Black Mountains, western Mohave County, Arizona, · US Bur. Mines Info. Circ. 6901: 48; Niemuth, N.J. (1987), Arizona Mineral Development 1984-1986, AZ Dept. Mines & Min. Resources Directory 29;AZ Dept. Min. Resources (ADMR) Portland Mine file; · Bur. Land Mgmt. Arizona Mining claim file No. 28157; · MRDS files #10088844 & 10283253. An open pit gold mine located between the Black Mountains North and Burns Spring Wilderness Study areas on the west side of the Black Mountains. Probably discovered in the early 1930's as an underground and surface mine. Mining operations began in 1935 or early 1936. Estimated to have been closed in the early 1940's and reopened by the Western States Minerals Corp. in March, 1985 and produced gold between 1985 and 1989. Mineralization is a 5 to 20 foot thick, north-trending, brecciated quartz and calcite vein, striking approximately north and dipping 20º to 30º east and in 10 to150 feet of stockwork in the footwall. Undated quartz diorite and basalt dikes are exposed in the footwall, and Tertiary andesite and latite make up the hanging wall. Altered rhyolite, which crops out in both wilderness study areas, NE of the mine, has anomalous surface and sub-surface gold concentrations. Workings are an open pit mine and approximately 1,000,000 tons of ore was removed in the most recent mining period. Optionor granted unto the Company exclusive and irrevocable right, during the due diligence review term of this agreement, of first refusal and first option to purchase, upon the terms and conditions within the agreement, Optionor’s property is situated in Mohave County, Arizona, including without limitation the above described property together with all improvements located thereon. The right of first refusal or first option to purchase may only be exercised by the Company within fourteen days (14) days from notification by Optionor that Optionor’s desires to sell the subject property. Optionor is obligated to provide such notice to the Company prior to offering the subject property to a third party. The Compn shall be responsible for any and all property payments due to any governmental authority on the Property during the terms of this Option Agreement. The Company will also be responsible for reclamation for any areas disturbed by the Company. The Company has the right to remove and conduct evaluation of five hundred tons (500) of material that is stockpiled on the Property in the due diligence review with respect to the Property and title thereto and shall be satisfied with same, in its sole discretion. The cost of the evaluation is estimated to be $100,000 and will come out of the working capital budget. The Agreement provides for the deeding of the claims from Optionor to the Company at Closing, and a recordation of said deed allowing the Company to explore, extract and process material on the property throughout the term of the agreement. In consideration of such transfer in advance of full payment, the Company will grant to Optionor a first position security interest in the two patented mining claims until such time as the purchase price has been paid in full; at which time the security interest shall terminate, by providing to Optionor, the owner of said claims, an original, notarized and signed quit claim deed back to the said property in the event of default or termination. Optionor shall hold said deed and agrees not to file said deed unless Buyer is in default of this Agreement, or the Company voluntarily terminates this Agreement. If the Company sells said Property, Optionor agrees to destroy said deed, or deliver to the Company for destruction, once the Company has paid Optionor in full for the purchase of said Property. The Company, at its sole discretion, may abandon all interests and cease mineral exploration and extraction work on the Property at any time by providing at least 30 days written notice, the “Termination Notice”, to the Optionor. The Company shall have not further obligations to the Optionor in regards to option payments, exploration and extraction work payments as of the effective date of the “Termination Notice”. 21 There is no guarantee that the Company will be able to raise this or any amount of additional capital and a failure to do so would have a significant adverse effect on the Company’s ability, or would cause significant delays in its ability to address the market for exploration, developing, mining and processing minerals and achieve its Business Plan, it estimated the minimum amount of capital the company needs to raise over the next twelve months is $1 million to continue operations. Neither the Company nor any of its advisors or consultants has significant experience in raising funds similar to the $15,000,000 estimated to be required, Going Concern Because we only had $200 in cash at March 31, 2012, our most recent fiscal year-end, the report of our independent registered public accounting firm on our financial statements for the period ended March 31, 2012 contained an explanatory paragraph regarding their substantial doubt about our ability to continue as a going concern. Our auditors’ opinion is based upon our operating losses and our need to obtain additional financing to sustain operations. The Company’s ability to continue as a going concern is dependent upon its ability to obtain financing necessary for it to meet its obligations, explore and produce precious metals, and ultimately generate revenues from the sale of these products. Although there are no formal dates or agreements with Company’s directors, they have agreed to fund certain administrative operating expenses of the Company until the Company succeeds in raising additional funds. Management’s plans include raising additional funds through an equity financing or licensing transaction in order to meet the Company’s obligations and develop its product candidates, but funding may not be available and the Company may be unsuccessful in raising additional capital of any type. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might arise as a result of this uncertainty. Critical Accounting Policies and Use of Estimates Our significant accounting policies are more fully disclosed in Note 1 to the financial statements we included in our Annual Report on Form 10-K for the period ended March 31, 2012, filed with the SEC on June 26, 2012. However, some of our accounting policies may be more particularly important to the portrayal of our financial position and results of operations and require the application of significant judgment by our management. To date, due to our limited operations, we believe the only accounting policy which has required significant judgment or use of estimates, other than our assumption that we will continue as a going concern, is our estimated charge for stock-based compensation. Our accounting for stock-based compensation does not impact our current financial position, but does have a major impact on our statement of operations. Stock-Based Compensation We account for stock awards granted to recipients using an estimate of the fair value of the stock award on the date that the award is granted. This estimated fair value of the stock award is recognized as an expense in the statement of operations on a straight-line basis over the vesting period of the underlying stock award, which is generally four years for stock options granted to employees. There is a high degree of subjectivity involved in estimating the input values needed to estimate the fair value of stock options and other awards. For Greentech Mining international in particular, our stock has never traded and therefore it is difficult to determine the underlying fair value of our common stock on each date a stock award is made. Changes in the estimated value of the underlying stock will materially affect the resulting estimates of the fair values of the awards that are granted. Also, the expenses recorded for stock-based compensation in our financial statements may differ significantly from the actual value realized by the recipients, and these expenses are not adjusted to the actual amounts, if any, realized. Users of the financial statements should also understand that the expenses we recognize for stock-based compensation do not result in payments of cash by us. Recent Accounting Pronouncements We do not believe that there are any recently issued accounting pronouncements that we have not adopted which are likely to have a material impact on our financial position, results of operations or other disclosures. Results of Operations During the three months ended September 30, 2012, which was the second quarter of our fiscal year ending March 31, 2013, we had no revenue and incurred general and administrative expenses of $66,527. Our net loss was $66,527, due to general and administrative expenses. General and administrative expenses for the second quarter of fiscal 2013 consisted of $66,527 for administrative support, which mostly consisted of document preparation for formation and EDGAR filings with the SEC. For the six months ended September 30, 2012, we had no revenue and incurred general and administrative expenses of $73,527. Our net loss was $73,527, due to general and administrative expenses. General and administrative expenses for the first six months of fiscal 2012 consisted of $73,527 for administrative support, which mostly consisted of document preparation for formation and EDGAR filings with the SEC. 22 For the period from inception (February 6, 2012) through September 30, 2012, the Company had no activities that produced revenues from operations and had a net loss of $(75,327), due to legal, accounting, audit and other professional service fees incurred in relation to the formation of the Company and the filing of the Company’s Registration Statement on Form 10 filed in February 2012 and other SEC-related compliance matters. To date, our general and administrative expenses have been funded by Accelerated Venture Partners, LLC, or AVP. Expenses include legal fees, accounting fees, costs associated with SEC filings and preparation of documents. There is no formal agreements in place with AVP for the repayment of the expenditures. We expect that, if we are successful in securing additional capital, future general and administrative expenses will increase significantly as compared to the period ended September 30, 2012. In addition, we expect to incur exploration and processing expenses as we seek to advance our operations Liquidity and Capital Resource As of September 30, 2012, we had a cash balance of only $1,073 in cash and $3,000,000 in other assets that include mine tailings and dumps, the land, water rights and the milling facility (the buildings and equipment). We accrued expenses of approximately $75,328, of which $71,800 is due to AVP a related party. We had a stockholders’ deficit of $70,727 and no means to pay the liabilities in excess of our assets. AVP has agreed to fund certain administrative operating expenses of the Company until the financing can be completed. We have recorded the estimated fair value of the Greentech mining and milling assets as an aggregate amount on our condensed balance sheet. The assets include the land, water rights and the milling facility (the buildings and equipment). The following is a summary of the Company's cash flows from operating, investing, and financing activities: For the Cumulative Period from Inception (February 6, 2012) through December 31, 2012 Operating activities $ (3,527) Investing activities - Financing activities $ 4,600 Net effect on cash $ 1,073 If the Company succeeds in raising additional funds, at which point the administrative operating expenses will be due. However, AVP may seek to force earlier payment of the amounts which we owe, or AVP may decide in the future not to continue funding costs on behalf of Greentech, although we are not aware of any plans for them to do so. If we are not successful in raising additional capital, we may not be able to pay our liabilities and may have to cease operations . We have a consulting agreement with AVP under which AVP has agreed to provide us with certain advisory services that include reviewing our business plan, identifying and introducing prospective financial and business partners, and providing general business advice regarding our operations and business strategy. Under the consulting agreement, cash compensation of $600,000 is due to AVP upon our securing $10 million in available cash from funding, and an additional $300,000 is due upon our securing $15 million in available cash from funding (inclusive of the first $10 million ). The cash compensation is to be paid to AVP at the rate of $37,500 per month. The total cash compensation to be received by AVP under the consulting agreement is not to exceed $900,000 unless we receive an amount of funding in excess of $15 million. If we receive equity or debt financing that is an amount less than $10 million , in between $10 million and $15 million, or greater than $15 million, the cash compensation earned by the AVP under its consulting services agreement will be prorated. We have the option to make a lump sum payment to AVP in lieu of the monthly cash payments. If we do not raise additional funds of at least $6.5 million for the advancement of our option agreements by December 1, 2014, we will lose our rights to the options; at least $1.75 million of these additional funds must be raised before December 1 2012, and at least $4.75 million must be raised before July 12, 2014. We plan to measure our future liquidity primarily by the cash and working capital available to fund our operations, if we are ever able to raise capital. To date we have not raised any capital and, accordingly; do not have any capital available to fund our operations, as stated above. We will not be able to commercialize operating. We are evaluating various means of raising our initial capital, including through the sale of equity securities, joint venture agreements or other means. We expect to incur losses until as we have a metal product for sale, and we are unable to estimate when, if ever, we will receive revenue or have a positive cash flow. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We do not currently believe we are currently subject to any material interest rate risk, foreign currency exchange rate risk, or commodity price risk. Our ability to fund operations in the future will be subject to our ability to raise capital, which may be through the sale of equity securities. While we believe the sale of equity securities is unlikely to expose us to any material loss, we may not be able to continue operations if we are unable to agree with a buyer on a future price for our equity securities. ITEM 4T. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Our Chief Executive Officer is responsible for establishing and maintaining “disclosure controls and procedures” (as defined in the rules promulgated under the Securities Exchange Act of 1934, as amended) for our company. Based on their evaluation of our disclosure controls and procedures (as defined in the rules promulgated under the Securities Exchange Act of 1934), our Chief Executive concluded that our disclosure controls and procedures were effective as of September 30, 2012, the end of the period covered by this report. 23 Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting during the Company’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. We are not currently party to any material legal proceedings, although from time to time we may be named as a party to lawsuits in the normal course of business. ITEM 1A. RISK FACTORS. There are no material changes to our risk factors from those disclosed in our Annual Report on Form 10-K for the fiscal year ended March 31, 2012, as filed with the U.S. Securities and Exchange Commission on June 26, 2012. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. (REMOVED AND RESERVED). Not applicable. ITEM 5. OTHER INFORMATION. None. ITEM 6. EXHIBITS Exhibit No. Description 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 24 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: February 11, 2013 GREENTECH MINING INTERNATIONAL, INC. By: /s/ Matthew J. Neher Matthew J. Neher President/ CEO 25 EXHIBIT INDEX Exhibit No. Description 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 26
